Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of methods of increasing the expression of a PtrhAT gene or homolog in a plant in the reply filed on 07/26/2021 is acknowledged.  Examiner notes that in the restriction requirement approaches drawn to increasing the expression of a PtrhAT gene are shown in Claim 1(a) and Claim 14(a) and approaches drawn to decreasing the expression of a PtrhAT gene are shown in Claim 1(b)(c) and 14(b)(c) and therefore claims drawn to introducing a mutation are not considered at this time.  

Claim Status
	Claims 1-31 are pending.
	Claims 5-11 and 18-24 are withdrawn as being drawn to an unelected invention.
	Claims 1-4, 12-17, and 25-31 are examined on the merits.

Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 1 and 14 the term “PtrhAT or a homolog” is indefinite because it introduces more than one scope of the claims.   Specifically PtrhAT or a homolog is indefinite because the ordinary artisan at the time of filing would not know whether PtrhAT referred to a single specific gene in Populus trichocarpa and a single homolog in another species or if it referred to a group of genes in Populus trichocarpa and a corresponding superfamily in other organisms.  The state of the art and the instant disclosure do not refer to more than one PtrhAT gene but in other organisms hAT genes are a superfamily with many members including 10 in Arabidopsis thaliana (Rubin, Page 951, Column 2, Paragraph 1).  As hAT family transposases have a role in lignin biosynthesis it would be expected that these genes would be present in a woody species in at least the same number as the model plant species Arabidopsis.  Therefore, the ordinary artisan would not know if the claim was limited to a the specific PtrhAT gene described in the specification and a single specific homolog in another species, a specific PtrhAT gene and many homologous genes in other species, or any hAT family transposase or putative hAT family transposase in Populus trichocarpa and any homologous genes in other species.  Therefore claims 1 and 14 are rejected as being indefinite.  Claims 2-13 and 15-31 are rejected as depending on an indefinite claim and failing to limit the scope of the claims.  In order to ensure compact prosecution the term “PtrhAT or a homolog” is being interpreted to mean the PtrhAT gene described in the instant specification and any hAT family gene in another species.  
In claims 2-3 and 15-16 the term “homology” is indefinite because it introduces more than one scope of the claims. Homology indicates similarity of amino acids but does not indicate that sequences are identical. Additionally, homology is not a quantitative measure.  The use of the term “homology” in 

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12-16, 17, and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to plants and methods comprising any PtrhAT gene or a homolog thereof.  In four of the claims PtrhAT genes are further limited to nucleic and amino acid sequences with at least 90% homology to SEQ ID NO:1 or SEQ ID NO: 2 respectively.  However, homology is an indefinite 
The instant disclosure describes working example with two specific sequences of “a PtrhAT gene but it remains unclear what other sequences could be deemed “a PtrhAT gene or a homolog thereof” as discussed in the indefiniteness rejection above.  This makes it such that a skilled artisan would not be able to distinguish the claimed matter from other materials. Further, these few sequences fails to represent the broad scope of any PtrhAT “homolog thereof”, as there are many hAT family genes in other species that could potentially be homologous to PtrhAT.
Given the broad scope of the claimed genus, the lack of adequate working examples and the failure to describe the structures required to confer the claimed function, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.
Therefore claims 1-4, 12-16, 17, and 25-31 are rejected as lacking written description.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-16, 17, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knip, The SLEEPER genes: a transposase-derived angiosperm-specific gene family, BMC Plant Biology, 2012.
Claims 1-4, 12-16, 17, and 25-31 are drawn to a genetically modified plant, plant cell or plant tissue, the genetic modification comprising expressing an exogenous nucleic acid comprising a gene or a homolog    thereof, in the plant, plant cell or plant tissue (Claim 1).  The genetically modified plant, plant cell or plant tissue of claim 1, wherein the exogenous nucleic acid comprises a sequence with at least 90% sequence identity to SEQ ID NO: 1 (Claim 2).  The genetically modified plant, plant cell or plant tissue of claim 1, wherein the exogenous nucleic acid encodes a protein with at least 90% sequence identity to SEQ ID NO: 2 (Claim 3).  The genetically modified plant, plant cell or plant tissue of claim 1, wherein the exogenous nucleic acid is stably transfected or transformed into the plant genome (Claim 4).  The genetically modified plant, plant cell or plant tissue of claim 1, wherein the plant is a monocot or a dicot (Claim 12).  The genetically modified plant, plant cell or plant tissue of claim 1, wherein the plant is selected from the group consisting of genera Acer, Afzelia, Allium, Arabidopsis, Agrostis, Avena, Betula, Brassica, Capsicum, Citrullus, Cucumis, Eucalyptus, Fagus, Festuca, Fraxinus, Fragaria, Glycine, Gossypium, Hordeum, Ipomoea, Jatropha, Juglans, Lemna, Lolium, Malus, Manihot, Medicago, Micropus, Milium, Miscanthus, Nicotiana, Oryza, Pennisetum, Phalaris, Phleum, Picea, Pinus, Poa, Populus, Prunus, Quercus, Rosa, Salix, Solanum, Sorghum, Spinacia, Tectona, Trifolium, Triticum, Panicum, Saccharum, Setaria, Zea, and Zoysia (Claim 13).  A method comprising genetically modifying a plant, plant cell or plant tissue, wherein the genetic modifying comprises expressing an exogenous nucleic acid comprising a PtrhAT gene or a homolog thereof, in the plant, plant cell or plant tissue (Claim 14).  The method of claim 14, wherein the exogenous nucleic acid comprises a sequence with at least 90% sequence identity to SEQ ID NO: 1 (Claim 15).  The method of claim 14, wherein the exogenous  The method of claim 14, wherein the exogenous nucleic acid is stably integrated into the plant genome (Claim 17).  The method of claim 14, wherein the plant is a monocot or a dicot (Claim 25).  The method of claim 14, wherein the plant is selected from the group consisting of genera Acer, Afzelia, Allium, Arabidopsis, Agrostis, Avena, Betula, Brassica, Capsicum, Citrullus, Cucumis, Eucalyptus, Fagus, Festuca, Fraxinus, Fragaria, Glycine, Gossypium, Hordeum, Ipomoea, Jatropha, Juglans, Lemna, Lolium, Malus, Manihot, Medicago, Micropus, Milium, Miscanthus, Nicotiana, Oryza, Pennisetum, Phalaris, Phleum, Picea, Pinus, Poa, Populus, Prunus, Quercus, Rosa, Salix, Solanum, Sorghum, Spinacia, Tectona, Trifolium, Triticum, Panicum, Saccharum, Setaria, Zea, and Zoysia (Claim 26).  
	With respect to claim 1, Knip teaches a genetically modified plant or plant tissue (an Arabidopsis thaliana plant where the daysleeper mutant phenotype has been complemented with another construct), the construct comprising expressing an exogenous nucleic acid comprising a PtrhAT gene or a homolog thereof in the plant, plant cell or plant tissue (pDAYSLEEPER-RICESLEEPER4 is a construct comprising a rice hAT superfamily gene and was used in a complementation assay to try and complement the daysleeper phenotype)(Knip, Page 7, Column 1, Paragraph 1- Page 7, Column 2, Paragraph 1; Knip, Page 8, Figure 5; Knip, Page 2, Column 2, Paragraph 3).  
	With respect to claim 2, Knip teaches a genetically modified plant, plant cell or plant tissue of claim 1 (See rejection above), wherein the exogenous nucleic acid comprises a sequence with at least 90% sequence homology to SEQ ID NO: 1 (The term “homology” is indefinite, see 35 USC 112(b) rejection above.  The exogenous gene of Knip is a hAT family transposase, homology refers similarity due to shared ancestry and therefore the exogenous gene of Knip shares 90% homology with the nucleic acid of SEQ ID NO: 1 because they share a common ancestor which gave rise to all hAT family transposases).  

	With respect to claim 4, Knip teaches the genetically modified plant, plant cell or plant tissue of claim 1 (See above), wherein the exogenous nucleic acid is stably transfected or transformed into the plant genome (Plants were transformed by Agrobacterium tumafaciens floral dip a commonly used method for stable transformation of Arabidopsis plants and then homo or heterozygosity was assessed by PCR which indicates stable integration of the nucleic acid sequence into the genome of the Col-0 plants) (Knip, Page 13, Column 1, Paragraph 3).
	With respect to claim 12, Knip teaches the genetically modified plant, plant cell or plant tissue of claim 1 (See above), where the plant is a monocot or a dicot (Arabidopsis thaliana, a model dicot) (Knip, Page 13, Column 1, Paragraph 3).
	With respect to claim 13, Knip teaches the genetically modified plant, plant cell or plant tissue of claim 1 (See above), wherein the plant is selected from the group consisting of genera Acer, Afzelia, Allium, Arabidopsis, Agrostis, Avena, Betula, Brassica, Capsicum, Citrullus, Cucumis, Eucalyptus, Fagus, Festuca, Fraxinus, Fragaria, Glycine, Gossypium, Hordeum, Ipomoea, Jatropha, Juglans, Lemna, Lolium, Malus, Manihot, Medicago, Micropus, Milium, Miscanthus, Nicotiana, Oryza, Pennisetum, Phalaris, Phleum, Picea, Pinus, Poa, Populus, Prunus, Quercus, Rosa, Salix, Solanum, Sorghum, Spinacia, Tectona, Trifolium, Triticum, Panicum, Saccharum, Setaria, Zea, and Zoysia (Arabidopsis thaliana, a model dicot) (Knip, Page 13, Column 1, Paragraph 3).  
With respect to claim 14, Knip teaches a method comprising genetically modifying a plant, plant cell or plant tissue (Transformation of Arabidopsis thaliana plants with T-DNAs), wherein the genetic modifying comprises expressing an exogenous nucleic acid comprising a PtrhAT gene or a homolog thereof, in the plant cell or tissue (an Arabidopsis thaliana plant where the daysleeper mutant phenotype has been complemented with another construct, where the other construct is pDAYSLEEPER-RICESLEEPER4, a construct comprising a rice hAT superfamily gene and was used in a complementation assay to try and complement the daysleeper phenotype)(Knip, Page 13, Column 1, Paragraph 3; Knip, Page 7, Column 1, Paragraph 1- Page 7, Column 2, Paragraph 1; Knip, Page 8, Figure 5; Knip, Page 2, Column 2, Paragraph 3).  
With respect to claim 15, Knip teaches the method of claim 14 (See above), wherein the exogenous nucleic acid comprises a sequence with at least 90% sequence homology to SEQ ID NO: 1 (The term “homology” is indefinite, see 35 USC 112(b) rejection above.  The exogenous gene of Knip is a hAT family transposase, homology refers similarity due to shared ancestry and therefore the exogenous gene of Knip shares 90% homology with the nucleic acid of SEQ ID NO: 1 because they share a common ancestor which gave rise to all hAT family transposases).
With respect to claim 16, Knip teaches the method of claim 14 (See above), wherein the exogenous nucleic acid encodes a protein with at least 90% sequence homology to SEQ ID NO: 2 (The term “homology” is indefinite, see 35 USC 112(b) rejection above.  The exogenous gene of Knip is a hAT family transposase, homology refers similarity due to shared ancestry and therefore the exogenous gene of Knip shares 90% homology with the nucleic acid of SEQ ID NO: 2 because they share a common ancestor which gave rise to all hAT family transposases). 
	With respect to claim 17, Knip teaches the method of claim 14 (See above), wherein the exogenous nucleic acid is stably integrated into the plant genome (Plants were transformed by Agrobacterium tumafaciens floral dip a commonly used method for stable transformation of Arabidopsis 
	With respect to claim 25, Knip teaches the method of claim 14 (See above), wherein the plant is a monocot or a dicot (Arabidopsis thaliana, a model dicot) (Knip, Page 13, Column 1, Paragraph 3).
	With respect to claim 26, Knip teaches the method of claim 14 (See above), wherein the plant is selected from the group consisting of genera Acer, Afzelia, Allium, Arabidopsis, Agrostis, Avena, Betula, Brassica, Capsicum, Citrullus, Cucumis, Eucalyptus, Fagus, Festuca, Fraxinus, Fragaria, Glycine, Gossypium, Hordeum, Ipomoea, Jatropha, Juglans, Lemna, Lolium, Malus, Manihot, Medicago, Micropus, Milium, Miscanthus, Nicotiana, Oryza, Pennisetum, Phalaris, Phleum, Picea, Pinus, Poa, Populus, Prunus, Quercus, Rosa, Salix, Solanum, Sorghum, Spinacia, Tectona, Trifolium, Triticum, Panicum, Saccharum, Setaria, Zea, and Zoysia (Arabidopsis thaliana, a model dicot) (Knip, Page 13, Column 1, Paragraph 3).  
	Therefore, claims 1-4, 12-16, 17, and 25-26 are rejected as anticipated by Knip.  

Conclusion 
	All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        /MATTHEW R KEOGH/Primary Examiner, Art Unit 1663